McKinstry, J., concurring:
I agree to the opinion of Mr. Justice Myrick. With respect to the other questions suggested by the record, I do not deem it advisable now to express any views in extenso. I desire to add, however, that even if the act “ to promote irrigation in the County of Los Angeles” could be construed as adding to the powers and governmental machinery of the County of Los Angeles, and the “ Superintendent of Irrigation” could be considered a county officer, still the two acts (“ To promote irrigation,” etc., and that of March 7th, 1878, “ For the relief of George C. Knox”) would, in my opinion, conflict with the provisions of the constitution of 1849, following: “ The legislature shall establish a system of county and town governments, which shall be as nearly uniform as practicable throughout the State.” (Art. xi, § 4.) “All laws of a general nature shall have a uniform operation.” (Art. i, § 11.) “ Taxation shall be equal and uniform throughout the State. All property in this State shall be taxed in proportion to its value, to be ascertained as directed by law; but Assessors and Collectors of town, county, and state taxes shall be elected by the qualified electors of the district, county, or town in which the property taxed for State, county, or town purposes is situated.” (Art. xi, § 13.)
Sharpstein, J., concurred in the affirmance of the judgment.
Thornton, J., dissented.
Ross, J., being disqualified, took no part in the decision.